          Case 1:19-cv-01239-PEC Document 7 Filed 09/25/19 Page 1 of 3




          ∬■的2■■it2b                5t,12メ Court of∫ 2b2T,I CIュ imガ

                                        No.19… 1239C

                                  (Filed:Scptembcr 25,2019)

                                              )
 MILTON A.BROWN,                              )

                                              )
                       Plainti範           )
                                              )
 V.                                           )
                                              )
 THE UNITED STATES,                           )

                                              )
                       Defendant。        )
                                              )


                                             ORDER


        The following filings are currently before the court in this matter: (l) the
 complaint of pro se plaintiff Milton A. Brown,l ECF No. 1, filed August 20, 2019; and
 (2) plaintiff s application to proceed in forma p4uperis, ECF No. 4, filed August 26,
 2019. Because the court lacks jurisdiction over plaintiff s claims, the court must dismiss
this case pursuant to Rule l2(hX3) of the Rules of the United States Court of Federal
 Claims (RCFC). See RCFC 12(hX3) ("If the court determines at any time that it lacks
 subject-matter jurisdiction, the court must dismiss the action."). The court's
jurisdictional analysis is set forth below.

I.     Background

       Plaintiff  complaint is not a model of clarity. The most voluminous exhibit
                   s
attached to the complaint is the "Clock of Destiny Moorish Birth Rights Great Seal
Zodiac Constitution." ECF No. 1-1 at l-7. The nature of suit codes noted by plaintiff on
the cover sheet to the complaint are "Copyright," Taking - Other," and "Unjust



I      The complaint and accompanying documents contain two other names for
plaintiff: (l) AgentM-Milton Brown, and (2) Sultan Imanuel-El-Bey. ECF No. I at2-3.
However, plaintiff s documentation relating to his prisoner trust account identifies him as
Milton Antoine Brown. ECF No. 4-l at l.
         Case 1:19-cv-01239-PEC Document 7 Filed 09/25/19 Page 2 of 3




Conviction and Imprisonment." ECF No. l-2 at l. Plaintiff values his claims at
"$100,000,000,000 U.S. Gold And/Or Silver." Id.

        Plaintiff s claims are presented in a stream of consciousness fashion. Reference is
made to a number of documents, including the aforementioned Moorish Constitution, the
"Treaty of Peace and Friendship 1787 Between Morocco and the United States," and
"The Sundry Free Moors Act of 1789-1790." ECF No. 1 at2. Plaintiff asserts that he is
"A Sovereign Of The Moorish Empire." Id. His requests for relief include "Immediate
Release" from the state prison where he is incarcerated, and $100 billion in gold or silver.
Id. at 3.

II.    Pro Se Litigants

       The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS,828F.2d 1555, 1558 (Fed. Cir.
 1987). Therefore, plaintiff s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

m.     Jurisdiction

       "A court may and should raise the question of its jurisdiction sua sponte at arry
time it appears in doubt." Arctic Corner. Inc. v. United States,845 F .2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court's jurisdiction. 28
U.S.C. $ 1491 (2012). That statute "confers jurisdiction upon the Court of Federal
Claims over the specified categories of actions brought against the United States." Fisher
v. United States,402F.3d 1167,ll72 (Fed. Cir. 2005) (en banc) (citations omitted).

IV.    Analysis

       The claims presented in plaintiff s complaint are, by their nature, related to his
imprisonment. He seeks release from prison and money damages as compensation for his
imprisonment. ECF No. 1 at 3. Although the complaint mentions "Private Property,"
"Contracts," "Copyright," and "Kidnapping," i1! at 1,3, plaintiff s claims are founded on
his assertion that state prison officials do not have the right to imprison him, id. at2-3.
The court therefore addresses plaintiff s claim that he should be released from prison, and
that he is owed $100 billion dollars because of his imprisonment. See. e.g.,Katzv.
Cisneros, 16 F.3d 1204,1207 (Fed. Cir. 1994) ("Regardless of the characterization of the
case ascribed by [the plaintiffl in its complaint, we look to the true nature of the action in
determining the existence or not ofjurisdiction." (citing Livingston v. Derwinski, 959
F.2d224,225 (Fed. Cir. 1992))).

       This court has no jurisdiction over criminal matters, and thus cannot review a
court's decision to incarcerate this plaintiff, or any plaintiff. E.g., Joshua v. United
States, l7 F.3d 378,379 (Fed. Cir. 1994). It follows, then, that a request for release from


                                              2
          Case 1:19-cv-01239-PEC Document 7 Filed 09/25/19 Page 3 of 3




States, 17 F.3d 378,379 (Fed. Cir. 1994). It follows, then, that a request for release from
prison is not within this court's jurisdiction. Wqodson v. United States, 89 Fed. Cl. 640,
651 (2009) (citing Bowen v. Massachusetts, 487 U.S. 879,905 (1988)). As for plaintiff s
monetary claim, there is no allegation in the complaint that his claim is founded on a
court-issued certificate of innocence so that this court would have jurisdiction over his
claim. Because this prerequisite is absent here, plaintiffls unjust imprisonment claim
must be dismissed by the court for lack of subject matter jurisdiction. Abu-Shawish v.
United States, 120 Fed. CL.812,813-14 (2015).

V.     Conclusion

        There is no jurisdiction in this court for plaintiff s claims. The complaint in this
case must therefore be dismissed.2 Accordingly, plaintiffls application to proceed in
forma pa&pe!!S, ECF No. 4, is GRANTED for the limited purpose of determining this
court's jurisdiction. The clerk's office is directed to ENTER judgment for defendant
DISMISSING plaintiff s complaint for lack of subject matter jurisdiction, without
prejudice, pursuant to RCFC 12(hX3). Additionally, the clerk's office is directed to
RETURI\ any future filings not in compliance with this court's rules to plaintiff,
UNFILED, without further order of the court.
       ITIS S0 0RDERED。



                                                      TRICIA Eo CAMPB




2      The court has considered transfer of this suit to another federal court but declines
to do so because plaintiff s claims are frivolous.
